Citation Nr: 1206255	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from October 1963 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in February 2009 and July 2010.  This matter was originally on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2008, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.


FINDING OF FACT

A chronic gastrointestinal disorder has not been related by competent medical evidence to the Veteran's active military service.


CONCLUSION OF LAW


A chronic gastrointestinal disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's February 2009 and July 2010 remands, the Appeals Management Center (AMC)/RO readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  A March 2007 letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  This letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran identified VA medical records which VA has been unable to obtain.  The Veteran has also identified private medical records which the VA has been unable to obtain.  The Veteran has been notified of the status of these records including the efforts made to obtain them.  In addition, in October 2011, the AMC made a formal finding of unavailability of the records from the Bronx VA Medical Center.  The Veteran was also notified that he was ultimately responsible for providing the private medical evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  To date, the Veteran has not submitted these medical records.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in July 2009 and October 2010.  38 C.F.R. § 3.159(c)(4).  Both examiners addressed the etiology of the Veteran's current gastrointestinal disorders in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The VA examination reports are thorough; thus these examinations are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection for certain chronic diseases, including ulcer disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The first question that must be addressed is whether incurrence of a chronic gastrointestinal disorder is factually shown during service.  The Board concludes it was not.  

The Veteran's service treatment records indicate that he presented in July 1965 with complaints of nausea for two days, headache, and malaise.  Impression was flu type.  

The Veteran presented in December 1965 with complaints of recurrent abdominal pain associated with bowel movements.  He reported that he had had the pain for four weeks and that he was getting better.  The Veteran was not constipated and had some decrease in appetite.  Physical examination demonstrated a soft, flat abdomen; normal bowel sounds; and no masses, tenderness, or organomegaly.  Impression was gastritis with questionable alcohol etiology and possible early ulcer disease.  

The Veteran presented in February 1966 with complaints of increased frequency of stools which were not watery associated with abdominal cramps which had since improved.  The Veteran was prescribed Donnatal.  

The Veteran presented in November 1966 with complaints of abdominal cramps, mostly epigastric usually early postprandial and associated with increase in frequency of bowel movements.  Impression was acute gastritis.  

The Veteran presented in December 1966 with complaints of vague abdominal pain and chest pain often after eating relieved by Alka-Seltzer.  Impression was pleuritis secondary to old inflammatory process.  

Despite findings in service of gastrointestinal complaints, the Board cannot conclude a "chronic" gastrointestinal condition was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That a disease or injury occurred in service alone is not enough; there must be chronic disability resulting from that disease or injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In addition, on the clinical examination for separation from service, the Veteran's abdomen and viscera were evaluated as normal, and although on the Report of Medical History completed by the veteran in June 1967 in conjunction with his separation physical, he noted frequent indigestion, the examiner specifically indicated that he had been treated medically in December 1965, February 1966, and November 1966 for acute gastritis with no complications and no sequellae.

Thus, there is no medical evidence that shows that the Veteran suffered from a chronic gastrointestinal disorder during service.  Similarly, there is no evidence of ulcer disease within a year of his separation therefrom.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  Although the appellant reports continuity of post-service symptoms, the Board finds his allegations to be not credible.  Although there were stomach complaints in 1987 and 1988, the file contains records of private treatment the appellant received between 1990 and 1995 which noted no stomach problems.  A September 1991 letter from Dr. Lehman states, "No difficulties with . . . stomach."  An August 1995 letter from Lehman indicates, "Patient states no trouble with his . . . stomach."  In light of denials of stomach problems from 1990 to 1995, the Veteran's allegations of continuous symptoms are not credible, and service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In this case, the appellant clearly has a current gastrointestinal disability.  The July 2009 VA examiner diagnosed hiatal hernia, gastroesophageal reflux disease (GERD), esophageal stricture, and chronic diarrhea; and the October 2010 VA examiner diagnosed chronic diarrhea.  

The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  No medical professional, however, has ever related this condition to the Veteran's military service.  

The July 2009 VA examiner opined that the Veteran's gastrointestinal disorders were less likely than not related to events that occurred in military service.  The examiner noted that the Veteran was seen on three occasions for gastrointestinal complaints, two of which were for gastritis.  He noted that the most remote records were from 1990, that a GI review of systems in December 1990 was negative for ulcer with no history of chronic gastritis, and that a barium swallow was done in 1988 for dysphagia of two years duration and was negative.  The examiner noted that the Veteran ultimately had an esophagogastroduodenoscopy and colonoscopy done in 2005 revealing nonspecific colitis and a hiatal hernia and esophageal stricture.  

The October 2010 VA examiner rendered an opinion that it was less likely as not that the Veteran's chronic diarrhea was caused by or the result of gastritis documented in the Veteran's service records.  The examiner stated that during the Veteran's active service, he was seen on three occasions for gastrointestinal complaints, two of which were for gastritis.  The examiner noted that the exact etiology of the Veteran's chronic diarrhea had never been established and that it could possibly be related to lactose intolerance.  The examiner stated that there was no evidence in the current medical literature that gastritis might cause chronic diarrhea or lactose intolerance.

Thus, the record is absent evidence of in-service incurrence of a chronic gastrointestinal disease, credible evidence of continuity of symptomatology, and medical evidence of a nexus between service and currently diagnosed gastrointestinal disorders. 

Although the Veteran contends that his gastrointestinal disorders are related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a gastrointestinal disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


